 Eric B. Fjelstad
 EFjelstad@perkinscoie.com
 PERKINS COIE LLP
 1029 West Third Avenue, Suite 300
 Anchorage, AK 99501-1981
 Telephone: 907.263.6973
 Facsimile: 907.263.6473

 Stacey Bosshardt (pro hac vice pending)
 SBosshardt@perkinscoie.com
 PERKINS COIE LLP
 700 Thirteenth Street, N.W., Suite 800
 Washington, D.C. 20005-3960
 Telephone: 202.654.6200
 Facsimile: 202.654.6211


                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF ALASKA
 SOVEREIGN IÑUPIAT FOR A LIVING
 ARCTIC, et al.,

                            Plaintiffs,
          v.
                                                                  Case No. 3:20-cv-00290-SLG
 BUREAU OF LAND MANAGEMENT, et
 al.,
                            Defendants.


  ARCTIC SLOPE REGIONAL CORPORATION’S MOTION FOR LEAVE TO
                    FILE AN AMICUS BRIEF




Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.
Case No. 3:20-cv-00290-SLG

          Case 3:20-cv-00290-SLG Document 29 Filed 01/16/21 Page 1 of 12
                                        TABLE OF CONTENTS
INTRODUCTION ....................................................................................................1
INTEREST OF THE AMICUS CURIAE ................................................................1
BACKGROUND ......................................................................................................3
ARGUMENT ............................................................................................................4
         I.       ASRC’s Brief is Consistent with the Rules Governing Amicus
                  Briefs in the Courts of Appeals. ...........................................................4
         II.      ASRC’s Interest and Perspective are Distinct From Those of
                  any Other Party. ....................................................................................5
         III.     The Information in the Brief will Assist the Court’s Resolution
                  of the Pending Motions. .......................................................................7
CONCLUSION .........................................................................................................8




Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.
Case No. 3:20-cv-00290-SLG
Page 1 of 1
           Case 3:20-cv-00290-SLG Document 29 Filed 01/16/21 Page 2 of 12
                                             INTRODUCTION

         Proposed amicus curiae Arctic Slope Regional Corporation (ASRC) hereby moves

this Court for leave to file the attached amicus brief in support of the defendants’ Briefs

in Opposition to Plaintiffs’ Motion for a Temporary Restraining Order and Preliminary

Injunction. Under Local Civil Rule 7.1(b)(2), a proposed order is attached to this filing.

ASRC’s proffered brief, submitted in conjunction with this motion, provides the Court

with information about the benefits of the Project to ASRC, its shareholders, and Alaska

Natives that live in the affected area.

         Counsel for ASRC contacted counsel for all parties prior to filing this motion to

request their consent. Undersigned counsel has conferred with counsel for Plaintiffs in

this case, who advised that Plaintiffs would not oppose a short brief filed by the close of

business on January 16, 2021. Counsel for Federal Defendants advised that they take no

position on the motion. Counsel for ConocoPhillips also does not oppose the motion.

                              INTEREST OF THE AMICUS CURIAE

         An amicus is a “friend of the court” and participates to assist the court in its

proceedings. See Miller-Wohl Co. v. Commissioner of Labor & Industry, 694 F.2d 203,

204 (9th Cir.1982) (amici fulfill the classic role of amicus curiae by assisting in a case of

general public interest, supplementing the efforts of counsel, and drawing the court’s

attention to law that might otherwise escape consideration). Participation by proposed

amicus ASRC will serve these functions, as discussed infra, Sections I-III.

         ASRC is one of twelve land-owning Alaska Native regional corporations

Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.
Case No. 3:20-cv-00290-SLG
PAGE 1 OF 10
          Case 3:20-cv-00290-SLG Document 29 Filed 01/16/21 Page 3 of 12
established pursuant to the Alaska Native Claims Settlement Act of 1971 (ANCSA). 1

ASRC’s region is the North Slope of Alaska and encompasses 55 million acres. The

North Slope region includes the villages of Point Hope, Point Lay, Wainwright, Atqasuk,

Utqiaġvik (formerly Barrow), Nuiqsut, Kaktovik, and Anaktuvuk Pass. The residents of

these villages are also residents of the North Slope Borough. The Borough’s residents

are predominantly Iñupiat people, and they comprise many of the approximately 13,000

Alaska Native owners of ASRC.

         Within the North Slope region, ASRC also holds title to approximately five

million acres of land conveyed to it under ANCSA, much of it with energy, mineral and

other resource potential. Among many other efforts, ASRC pursues and benefits from

natural resource development on and near its lands. Its shareholders also depend on

subsistence resources from the land as well as the rivers and ocean, as they have for

millennia. ASRC also represents the business interests of the Iñupiat of the Arctic Slope

and is the largest Alaskan-owned and operated company, spanning six major business

segments.

         Under ANCSA, Congress created Native corporations, including ASRC, “to

provide benefits to its shareholders who are Natives or descendants of Natives or to its

shareholders’ immediate family members who are Natives or descendants of Natives to




1
    43 U.S.C. § 1601 et seq.

Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.,
Case No. 3:20-cv-00290-SLG
PAGE 2 OF 10
          Case 3:20-cv-00290-SLG Document 29 Filed 01/16/21 Page 4 of 12
promote the health, education or welfare of such shareholders or family members.” 2

Consistent with this unique Congressional mandate, ASRC is committed both to

providing sound financial returns to its shareholders in the form of jobs and dividends,

and to preserving the Iñupiat way of life, culture and traditions, including the ability to

hunt for food to provide for its communities. A portion of ASRC’s revenues are invested

in initiatives that promote and support an educated shareholder base, healthy

communities, and sustainable local economies.

         ASRC’s perspective is based on the dual realities that its Iñupiat culture and

communities depend upon a healthy ecosystem and subsistence resources as well as

natural resource development as the foundation of a sustained North Slope economy.

The Willow Master Development Plan Project (Project) challenged in this case represents

the type of oil and gas development that balances these interests, and ASRC therefore has

an interest in its prompt and successful implementation.

                                              BACKGROUND

         The action Plaintiffs challenge is the Bureau of Land Management’s (BLM)

approval of a development plan by ConocoPhillips to produce and transport oil and gas

under its leaseholds in the northeast area of the National Petroleum Reserve in Alaska

(NPR-A), and to build and operate the infrastructure necessary to accomplish that. The

Willow Master Development Plan Project (Project) would have a peak production of up



2
    43 U.S.C. § 1606(r).

Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.,
Case No. 3:20-cv-00290-SLG
PAGE 3 OF 10
          Case 3:20-cv-00290-SLG Document 29 Filed 01/16/21 Page 5 of 12
to 130,000 barrels of oil per day over its 30-year life, and would help offset declines in

production from the North Slope oil fields and contribute to the local, state, and national

economies. The Project involves sustainable oil and gas development that will promote a

stable North Slope economy. The BLM issued a Record of Decision on October 26,

2020 to approve the authorization for the Project component that lies on federal land.

Plaintiffs sued on December 21, 2020 and moved for a preliminary injunction on

December 24, 2020.

                                                 ARGUMENT


I.       ASRC’S BRIEF IS CONSISTENT WITH THE RULES GOVERNING AMICUS
         BRIEFS IN THE COURTS OF APPEALS.


         Federal Rule of Appellate Procedure 29(a)(2) permits parties to seek leave to file

an amicus brief. However, because the Federal Rules of Civil Procedure and Local Civil

Rules do not address amicus filings, ASRC seeks the Court’s leave to file the attached

amicus brief. The timing and length of the brief comport with the procedures for amicus

filings in the Courts of Appeals. Plaintiffs moved for a temporary restraining order or

preliminary injunction on December 24, 2020, and this filing occurs no later than seven

days after the Federal Defendants’ and Intervenor-Defendant’s briefs. See Fed. R. App.

P. 29(a)(6) (amicus brief must be filed no later than seven days after the principal brief of

the party being supported). Likewise, the proposed amicus brief is no more than half the

maximum length authorized for the parties’ principal brief under Local Civil Rule

7.4(a)(2). See Fed. R. App. P. 29(a)(5) (amicus brief may be no more than one-half the

Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.,
Case No. 3:20-cv-00290-SLG
PAGE 4 OF 10
          Case 3:20-cv-00290-SLG Document 29 Filed 01/16/21 Page 6 of 12
maximum length allowed for a party’s principal brief). Under analogous circumstances,

this Court has granted leave for an amicus to file a brief during preliminary injunction

proceedings. 3


II.      ASRC’S INTEREST AND PERSPECTIVE ARE DISTINCT FROM THOSE OF
         ANY OTHER PARTY.

         As set forth more fully in its amicus brief, ASRC has a strong interest in the

implementation of the BLM’s decision authorizing the Project. ASRC’s interests in the

project are threefold. First, ASRC may receive direct economic benefits from the Project,

which will create opportunities for ASRC’s subsidiaries to enter into service contracts

with ConocoPhillips. ASRC has several subsidiaries engaged in oil industry support

services that could be retained for a major project like the Willow Master Development

Plan. These subsidiaries generate revenue for ASRC, which is then distributed as

dividends to Native Alaskans consistent with the purposes of ANCSA. Like the other

Alaska Native Corporations, ASRC regularly issues dividends to its shareholders. In

addition, contracts between ConocoPhillips and any of ASRC’s subsidiaries could result

in jobs for local, Iñupiat residents, many of whom are ASRC shareholders.

         Second, ASRC also has an interest in the Project’s general socioeconomic

benefits, which will accrue to State of Alaska and the North Slope residents, many of



3
 Text Order, Alaska v. Fed. Subsistence Bd., 3:20-cv-00195-SLG, ECF No. 23 (Aug. 31,
2020); see also TMB Text Order, Friends of Alaska Nat’l Wildlife Refuges v. Zinke, 3:18-
cv-00029-SLG, ECF No. 69 (Aug. 28, 2018) (granting motion for State of Alaska to file
amicus brief during summary judgment proceedings).

Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.,
Case No. 3:20-cv-00290-SLG
PAGE 5 OF 10
          Case 3:20-cv-00290-SLG Document 29 Filed 01/16/21 Page 7 of 12
whom are ASRC shareholders. Taxes and royalties on oil and gas development projects

like Willow fund many necessary social services and programs at the State, borough, and

city level. For instance, as ASRC noted in its draft SEIS comments:


                  The vast majority of the NSB operating budget is generated from
                  taxation of oil & gas infrastructure. The NSB then provides funding
                  for essential services to the local communities, these services
                  include: K-12 education, health clinics, sewage, refuse, fire
                  department, wildlife protection, research, police services, search and
                  rescue, emergency response services, and other community
                  necessities. 4

         Because many ASRC shareholders live within the traditional land use area of the

Nuiqsut community where the Project will be built, these shareholders stand to benefit

not only from any construction, operations, or support services job opportunities

connected with the Project, but also from the influx of revenue into state and local

government coffers, and the services that will be funded by those revenues. 5

         Finally, ASRC has an interest in ensuring that the Project’s impacts on the natural

and subsistence resources and activities that matter to its members are limited to only



4
 Willow Master Development Plan, Environmental Impact Statement (EIS) (available at
https://eplanning.blm.gov/eplanning-ui/project/109410/570), App’x B.3., p. 44.
5
 Confederated Tribes of the Chehalis Reservation v. Mnuchin, 976 F.3d 15, 19 (D.C. Cir.
2020), cert. granted sub nom. AK Native Vill. Corp. v. Confederated Tribes, No. 20-544,
2021 WL 77252 (U.S. Jan. 8, 2021), and cert. granted sub nom. Mnuchin, Sec. of
Treasury v. Confederated Tribes, No. 20-543, 2021 WL 77253 (U.S. Jan. 8, 2021)
(noting that regional ANCs may provide “health, education, or welfare” benefits to
Native shareholders and to shareholders’ family members who are Natives or Native
descendants, without regard to share ownership.); see also 43 U.S.C. § 1606(r) (ANSCA
corporations established to “address the serious health and welfare problems” suffered by
Alaska Native peoples); Pub. L. No. 100-241, §2(2) (1988).

Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.,
Case No. 3:20-cv-00290-SLG
PAGE 6 OF 10
          Case 3:20-cv-00290-SLG Document 29 Filed 01/16/21 Page 8 of 12
those that are necessary. To accomplish that goal, ASRC participated in the NEPA

process for the Project; it submitted comments on the draft EIS for the plan, including

comments on alternatives, project parameters, and mitigation, and several of its

comments on the draft EIS were incorporated. 6 BLM also conducted Alaska Native

Claims Settlement Act consultation with Alaska Native corporations in accordance with

Executive Order 13175. 7 Because no other party to this litigation shares ASRC’s direct

economic interest, interest in its shareholders’ social and economic welfare, and interests

in protecting subsistence resources, it would provide a valuable perspective as amicus

curiae.


III.      THE INFORMATION IN THE BRIEF WILL ASSIST THE COURT’S
          RESOLUTION OF THE PENDING MOTIONS.

          While the information in the brief ASRC proffers is distinct from that offered by

the parties, it also is timely, relevant, and useful to this Court in reaching a decision on

the preliminary injunction motion. “In exercising their sound discretion, courts of equity

should pay particular regard for the public consequences in employing the extraordinary

remedy of injunction.” 8 Should the Court find it necessary to determine whether

plaintiffs have demonstrated that an injunction would be in the public interest -- one of



6
 ASRC May 4, 2020 letter from Richard Glenn to Rachael Jones; October 29, 2019 letter
from Teresa Imm to Rachael Jones; (both available at
https://eplanning.blm.gov/eplanning-ui/project/109410/570).
7
    EIS, Section 1.10.4 (“Native Consultation”).
8
    Weinberger v. Romero-Barcelo, 456 U.S. 305, 312 (1982).
Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.,
Case No. 3:20-cv-00290-SLG
PAGE 7 OF 10
           Case 3:20-cv-00290-SLG Document 29 Filed 01/16/21 Page 9 of 12
the equitable factors courts consider in order to rule on any request for extraordinary

relief -- ASRC has information to contribute on whether an injunction would be in the

public interest, based on the likely impacts to its many shareholders who reside and work

in the area that will be most directly affected. As set forth at greater length in the

attached amicus brief, ASRC by virtue of its special role under ANCSA has a unique

perspective and unique information that will aid this Court in making the public interest

determination.

         This motion and the proposed brief are filed only one business day after the briefs

ASRC is supporting (Federal Defendants’ and Intervenor-defendants’ opposition briefs)

were filed. Granting ASRC’s request will not delay this litigation in any way. As such,

this motion is timely.

                                               CONCLUSION

         ASRC moves the Court to accept and consider the brief of proposed amicus curiae

in support of Defendants attached hereto.



 Dated: January 16, 2021                                   Respectfully submitted,


                                                           /s/ Eric B. Fjelstad
                                                           Eric B. Fjelstad, Alaska Bar No. 9505020
                                                           EFjelstad@perkinscoie.com
                                                           PERKINS COIE LLP
                                                           1029 West Third Avenue, Suite 300
                                                           Anchorage, AK 99501-1981
                                                           Telephone: 907.263.6973



Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.,
Case No. 3:20-cv-00290-SLG
PAGE 8 OF 10
          Case 3:20-cv-00290-SLG Document 29 Filed 01/16/21 Page 10 of 12
                                                           Stacey Bosshardt (pro hac vice pending)
                                                           SBosshardt@perkinscoie.com
                                                           PERKINS COIE LLP
                                                           700 Thirteenth Street, N.W., Suite 800
                                                           Washington, D.C. 20005-3960
                                                           Telephone: 202.654.6200
                                                           Facsimile: 202.654.6211

                                                           Counsel for Proposed Amicus Arctic Slope
                                                           Regional Corporation




Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.,
Case No. 3:20-cv-00290-SLG
PAGE 9 OF 10
          Case 3:20-cv-00290-SLG Document 29 Filed 01/16/21 Page 11 of 12
                                     CERTIFICATE OF SERVICE
         I hereby certify that on January 16, 2021, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System, which in turn automatically generated

a Notice of Electronic Filing (“NEF”) to all parties in the case who are registered users of
the CM/ECF system. The NEF for the foregoing specifically identities recipients of

electronic notice. I also certify that there appear to be no non-CM/ECF participants not

represented by counsel in this case who require service by mail.


                                                      /s/ Eric B. Fjelstad
                                                        Eric B. Fjelstad, Alaska Bar No.
                                                        9505020




Sovereign Iñupiat for a Living Arctic, et al. v. Bureau of Land Management, et al.,
Case No. 3:20-cv-00290-SLG
PAGE 10 OF 10
          Case 3:20-cv-00290-SLG Document 29 Filed 01/16/21 Page 12 of 12
